Citation Nr: 9933561	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-29 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a higher initial evaluation for status post 
fracture of the transverse process L3 with recurrent lower 
back pain and L5-S1 facet arthritis, currently rated 
10 percent disabling.

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in March 1994 with over 
21 years' active military service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Washington, D.C. Regional 
Office (RO), denying the veteran an increased (compensable) 
evaluation for his low back disability. 

This case was previously before the Board and in February 
1998 it was remanded to the RO for further development to 
include further examination on the veteran's service-
connected low back disability.  In a rating decision dated in 
March 1999 the veteran's low back disorder rating was 
increased from noncompensable to 10 percent disabling, 
effective from April 1994.  The case has since been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's low back disability is manifested by 
complaints of recurrent back pain and radiological findings 
of arthritis without restrictions in motion or vertebral 
deformity.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40 and Part 4, Codes 5285, 5292, 5293, 5295.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that the veteran sustained a fracture of the L3 transverse 
process in November 1986.  This injury resulted when the 
veteran was struck by the landing gear of an aircraft, which 
was being lowered while he was performing maintenance.  

On his initial post service VA examination in May 1995 the 
veteran complained of "perpetual" back pain.  On 
musculoskeletal examination it was noted that the veteran had 
a history of an L3 transverse process fracture in 1986.  On 
examination of the back, the veteran was able to touch his 
toes with his legs straight.  Flexion, extension and 
lateroflexion were all within normal limits.  Straight leg 
raising was negative.  There was no evidence of motor or 
sensory deficits.  An X-ray of the lumbosacral spine was 
interpreted to reveal L5-S1 facet arthritis.  

On VA examination in June 1998 the veteran complained that 
his low back disorder resulted in recurrent nonradiating 
pain.  On objective examination the veteran was noted to have 
a flat lumbar curve with no scoliosis.  He was described as 
well muscled.  He exhibited no restrictions in dressing.  
Reflexes were noted to be two plus and equal in both the 
upper and lower extremities.  An X-ray of the lumbar spine 
was interpreted to reveal no pars interarticularis defects.  

Analysis

The veteran's claim for an increased evaluation for his low 
back disability is well grounded meaning it is plausible.  
The Board also finds that all relevant evidence has been 
obtained with regard to the claim and no further assistance 
to the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1991).   Separate disability codes identify 
the various disabilities.  In evaluating the veteran's claim 
for an increased evaluation for his service-connected low 
back disability, the Board has taken into consideration the 
most recent medical findings in light of the applicable 
provisions of the rating schedule as well as the history of 
this disorder.  We have additionally noted the veteran's 
complaints of persistent low back pain and his assertion that 
this disorder is essentially more disabling than currently 
evaluated.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
current severity of the disorder.  Rather, at the time of the 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found.  Furthermore, 
regulations provide when there is a question of which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran had been granted service connection for a low 
back disability by the RO's December 1994 rating decision.  
This disorder was rated noncompensably disabling under 
Diagnostic Code 5299-5292 of the rating schedule.  During the 
pendency of this appeal however the veteran's low back 
disorder has been recharacterized by the RO to reflect the 
symptomatology and is currently rated 10 percent disabling 
under Diagnostic Code 5285-5292, effective from the day 
following the veteran's service separation, April 1, 1994.  
See 38 C.F.R. § 3.400(b)(ii) (1999).  

Under Diagnostic Code 5292 for limitation of motion a 
10 percent evaluation is warranted for slight limitation of 
motion of the lumbar spine and a 20 percent evaluation is for 
assignment when moderate limitation is shown.  The veteran's 
low back disorder is also potentially ratable under 
Diagnostic Codes 5293 for intervertebral disc syndrome and 
5295 for lumbosacral strain.  Under Diagnostic Code 5293 a 
10 percent evaluation is assigned where the condition is mild 
and a 20 percent evaluation when the condition is moderate 
with recurrent attacks.  Under Diagnostic Code 5295, a 10 
percent evaluation is assigned for characteristic pain on 
motion, and a 20 percent evaluation when muscle spasm on 
extreme forward bending or loss of lateral spine motion is 
shown.  38 C.F.R. Part 4, Codes 5292, 5293, 5295.  

After carefully reviewing the evidence of record, it is the 
opinion of the Board that no more than a 10 percent 
evaluation is warranted for the veteran's low back 
disability.  The evidence does not indicate that the 
impairment of the low back is more than mild in nature.  
While the veteran is noted to have arthritis the predominant 
symptom has been shown to be pain.  Arthritis, whether 
traumatic or degenerative, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joint involved (in this case 
Diagnostic Code 5292).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 
Diagnostic Codes 5003, 5010 (1999).  The clinical evidence 
here does not show any functional impairment involving the 
veteran's low back that would warrant an increased evaluation 
over that currently assigned.  Motion of the back is 
indicated by VA examinations in May 1995 and June 1998 to be 
within normal limits or unrestricted.  Additionally a degree 
of back impairment such as to enable an increased evaluation 
under Diagnostic Codes 5293 or 5295, on an alternative basis, 
over that currently assigned under Diagnostic Code 5285-5292 
is not present.  We note here that the veteran is not shown 
to have any disc pathology.  Muscle spasm or for that matter 
symptoms other than pain are neither contended nor shown.  

With respect to Diagnostic Code 5285 the Board observes that 
the rating schedule also provides for compensable ratings for 
the residuals of vertebra fractures with and without cord 
involvement, or with definite limitation of motion or muscle 
spasm when there is a demonstrable deformity of a vertebral 
body.  The veteran's residuals of a transverse process 
fracture are not shown to involve a demonstrable deformity of 
a vertebral body.  Therefore, an additional or separate 
rating for demonstrable deformity of a vertebral body under 
Diagnostic Code 5285 is not warranted.

Hence the Board finds that the veteran's service-connected 
disability simply is not disabling to a degree to warrant a 
higher evaluation than that already assigned by the RO under 
the rating schedule.  In reaching this decision, the Board 
has carefully considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 and the role that pain may play in functional loss 
as to the affected body part.  The degree of functional loss 
attributable to painful motion is adequately factored into 
the disability rating which has been established in this 
case.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact 
pain appears to be the sole basis for the 10 percent 
disability evaluation currently assigned for the service-
connected low back disorder by the RO.  Although the veteran 
complains of pain, such pain as indicated by the veteran is 
persistent and independent of any motion.  Actual limitation 
of motion of the lumbar spine is, as noted above, not 
demonstrated.  Thus a higher rating based on "additional 
limitation of motion due to pain" is not warranted.  DeLuca. 

At no time since service has the veteran's low back 
disability been more severely disabling than that reflected 
by the 10 percent rating and, thus, the veteran is not 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  

In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  


ORDER

A higher initial evaluation for status post fracture of the 
transverse process L3 with recurrent low back pain and L5-S1 
facet arthritis is denied. 



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 


